DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11204701. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the scope of the invention recited in the parent patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr (US 2002/0112178) in view of Salomon et al. (US 2008/0288714), “Salomon”.

2.	As per claim 1, Scherr discloses receiving command [receiving command, figure 3]; generating a transaction responsive to receiving the command, wherein a token associated with the transaction indicates that a data structure having ownership of the transaction has permission to perform the transaction [a token permitting data access, abstract]; and writing data into storage memory in a storage node of the storage system that is allocated to the data structure in accordance with the transaction [writing data into the permitted locations, figure 3].
	Scherr does not disclose expressly differing capacities of non-volatile storage.
	Salomon discloses a ssd & hdd hybrid system in the abstract.
	Scherr and Salomon are analogous art because they are from the same field of endeavor of storage device management.
	It would have been obvious to a person of ordinary art to modify Scherr by including a ssd & hdd hybrid system as taught by Salomon in the abstract.
	The motivation for doing so would have been performance/cost balance as expressly taught by Salomon in paragraph 4.

3.	As per claim 3, the cited prior arts disclose wherein while each transaction associated with the command is being executed, the system maintains a pre-transaction state [figure 3, Salomon].

4.	As per claim 4, the cited prior arts disclose wherein each token is time-based to enable performing the associated transaction within a time span [step 130, figure 3, Scherr].

5.	As per claim 5, the cited prior arts disclose processing multiple commands, each having multiple transactions, through multiple data structures in parallel, wherein the writing data associated with each of the multiple transactions for one of the multiple commands indicates the one of the multiple commands is committed [parallel access, paragraph 66, Salomon].

6.	As per claim 7, the cited prior arts disclose committing the command once each transaction of the command is written into an allocated partition [figure 3, Scherr].

7.	As per claim 8, 10-12, 14, 15, and 17-19, the examiner directs the applicant’s attention to claim rejection above.

Conclusion
A.	Claims Rejected
	Claims 1-20 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138